In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Nassau County (Joseph, J.), entered May 1, 1986, which, inter alia, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The court properly exercised its discretion in dismissing the petition after taking into consideration the child’s age, the nature of the offense and the progress the child was making (see, Matter of Nicholas W., 45 AD2d 850; Family Ct Act § 352.1). The Family Court has discretion in determining the resolution of a particular case and we have stressed that each disposition must be individual; there can be no dispositional slots (see, Matter of Nicholas W, supra, at 850-851; see, Matter of Cecil L., 71 AD2d 917). Bracken, J. P., Rubin, Sullivan and Harwood, JJ., concur.